*503Concurring Opinion by
Judge Rogers :
I concur with, what the court has here done and with most of what it writes. I do not concur, however, with the implication of the concluding paragraphs of the majority opinion that by reason of asserted preemption by the Pennsylvania Sewage Facilities Act, 35 P.S. §750.1, et seq., and the Solid Waste Management Act, 35 P.S. §6001, et seq., a municipality may not impose its zoning regulations upon an Authority’s activity of dumping sludge or other solid waste. Upper Dublin Township Authority v. Piszek, 420 Pa. 536, 218 A. 2d 328 (1966). See also School District of Philadelphia v. Zoning Board of Adjustment, 417 Pa. 277, 207 A. 2d 864 (1965).